UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
THOMAS HARDIE,

                        Plaintiff,                    1:18-cv-470
                                                       (GLS/CFH)
                  v.

CITY OF ALBANY et al.,

                        Defendants.
APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:
THOMAS HARDIE
Plaintiff Pro Se
18-A-0282
Woodbourne Correctional Facility
99 Prison Road
PO Box 1000
Woodbourne, New York 12788

Gary L. Sharpe
Senior District Judge


                                     ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation and Order by Magistrate Judge Christian F. Hummel

duly filed on November 9, 2018. (Dkt. No. 18.) Following fourteen days

from the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein.
      No objections having been filed, and the court having reviewed the

Report-Recommendation and Order for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No.

18) is ADOPTED in its entirety; and it is further

     ORDERED that plaintiff’s false arrest and false imprisonment claims

are DISMISSED without prejudice; and it is further

     ORDERED that the Clerk provide a copy of this Order to the parties in

accordance with the Local Rules.



IT IS SO ORDERED.

December 11, 2018
Albany, New York




                                      2
